Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims and in light of the specifications, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
After reviewing the RCE filed on 4/19/21 and analyzing the IDS dated 4/16/21, the Examiner identified closely related prior arts; furthermore, the Examiner conducted a thorough search on EAST database where closely related prior arts were identified and analyzed; however, the prior arts of record, individually or in combination, fail to teach or suggest method and associated systems for a multi-tenant DNS mechanism, wherein a multi-tenant computing environment hosts multiple private overlay networks, each of which comprises one tenant’s domain and a multi-tenant DNS agent receives a DNS request to resolve a domain address located within the multi-tenant environment; furthermore, the agent examines a special record within the request to determine whether the request requires resolving the domain address to an internal tenant-specific network identifier within a tenant’s private network and the agent then forwards the request to a DNS server, notifying the server whether the requested address resolution is tenant-specific; in addition, if the request is not tenant-specific, the server performs a conventional DNS lookup; however, if the request is tenant-specific, the DNS server 

Claims 1-20 are allowed because of the combination and other limitations listed above.

Any comments considered necessary by applicant must be submitted no later, than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled "Comments on Examiner's Amendment". 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TESFAY YOHANNES whose telephone
number is (571)270-7528. The examiner can normally be reached on Monday-
Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TESFAY YOHANNES/ 5/3/21
Primary Examiner, Art Unit 2441